Citation Nr: 0903839	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-03 568A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of left 
rotator cuff tear.

2.  Entitlement to service connection for left inguinal 
hernia.

3.  Entitlement to service connection for melanoma.

4.  Entitlement to service connection for hypertensive 
vascular disease (HVD).

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to undiagnosed 
illness.

6.  Entitlement to service connection for disability 
manifested by abdominal pain, to include as due to 
undiagnosed illness.

7.  Entitlement to service connection for disability 
manifested by diarrhea, to include as due to undiagnosed 
illness.

8.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to undiagnosed illness. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
U.S. Navy from June 1969 to May 1973 and as a U.S. Army 
Reservist from November 1990 to June 1991.  His military 
personnel records show that he was deployed in the Southwest 
Asia Theater of operations from December 1990 to June 1991.  
The veteran also had additional periods of service with the 
U.S. Navy Reserve, New Mexico Army National Guard and U.S. 
Army Reserve which have not been conclusively verified.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

As to the issue of entitlement to service connection for 
residuals of left rotator cuff tear, the veteran maintains 
that he injured his left rotator cuff during a period of 
active duty in the Army Reserve in April 2001.  As to the 
issues of entitlement to service connection for left inguinal 
hernia, melanoma and HVD, the veteran maintains that these 
disabilities were either first discovered or noted on an Army 
Reserve examination in November 2002.  The Board is of the 
opinion that further development of the record is required to 
comply with VA's duty to assist the veteran in the 
development of the facts pertinent to these claims.  
Specifically, not all of the veteran's periods of active duty 
and active duty for training (ACDUTRA) have been verified.  
In particular, his Army Reserve service before November 1990 
and after June 2001 must be verified.  If there is additional 
verified Reserve active duty or ACDUTRA (prior to November 
1990/post June 1991), then it does not appear that all 
service treatment records (STRs) that would have been 
generated by such service (e.g., periodic fitness examination 
reports) are associated with the claims file.  Any 
outstanding STRs must be secured and associated with the 
claims file.

As to the issues of entitlement to service connection for 
GERD, CFS and disabilities manifested by abdominal pain and 
diarrhea, to include as due to an undiagnosed illness, the 
Board notes that, although the veteran underwent VA 
examinations in 2004, the reports of these examinations are 
not adequate for adjudication purposes.  An August 2004 VA 
examiner noted the veteran's ongoing complaints of acid 
reflux, abdominal pain and diarrhea since 2001.  The 
diagnosis was GERD with abdominal pain and diarrhea.  The 
examiner stated that there was no undiagnosed illness.  
However, the examiner did not indicate whether the veteran's 
GERD is related to his military service.  Additionally, it is 
not clear whether the examiner believes that the veteran's 
abdominal pain and diarrhea are symptoms of his GERD, or 
whether they are separate disabilities.  The Board notes 
that, on remand, the VA examiner should detail all claimed 
conditions and symptoms (including what precipitates and what 
relieves them).  The examiner should then identify the 
diagnosed disorders, if any, to which the symptoms are 
attributable, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not attributable to a known clinical 
diagnosis.  For each diagnosed condition, the examiner should 
render an opinion as to whether it is as least as likely as 
not that such disability is etiologically related to the 
veteran's active military service.  If there are any symptoms 
that are not determined to be associated with a known 
clinical diagnosis, further specialist examinations will be 
required to address these findings.  Regarding the claim of 
service connection for CFS, the Board notes that CFS has been 
defined as a "medically unexplained chronic multisymptom 
illness" by VA.  See 38 C.F.R. § 3.317.  The August 2004 VA 
examination report notes the veteran's complaints of fatigue, 
but indicates that these complaints would be discussed in a 
subsequent VA psychiatric examination.  However, a September 
2004 VA psychiatric examination report does not address the 
veteran's complaints of fatigue.  The Board notes that a 
diagnosis of CFS for VA purposes requires: (1) the new onset 
of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least six months; (2) the exclusion, by history, physical 
examination, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms; and (3) six or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) non-exudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a.  The veteran should be scheduled for an 
additional VA examination that addresses the unique 
constellation of symptoms incident to CFS and determines 
whether such diagnosis is appropriate with regard to the 
veteran.

Furthermore, in a January 2006 Statement of the Case, the RO 
informed the veteran that he could submit evidence indicating 
that he had an undiagnosed illness which began either during 
active service in the Southwest Asia theater of operations or 
at any time through December 31, 2006.  However, effective 
December 18, 2006, VA extended the presumptive period in 38 
C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for 
qualifying chronic disabilities that become manifest to a 
degree of 10 percent or more after active duty in the 
Southwest Asia theater of operations).  71 Fed. Reg. 75669 
(2006).  This expanded to December 31, 2011 the presumptive 
period within which disabilities resulting from undiagnosed 
illnesses suffered by Gulf War veterans must become manifest 
to a compensable degree in order for entitlement for 
compensation to be established.  See 38 C.F.R. § 
3.317(a)(1)(i) (2008).  On remand, the RO should issue a new 
development letter to the veteran, reflecting this change in 
the presumptive period.

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In view of the need to return the 
case to the RO for the reason outlined above, the Board 
believes is appropriate to also direct that action be taken 
to remedy any inadequacy of notice under the holding in 
Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claims of service 
connection as due to undiagnosed illness, 
the RO should send the veteran a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  The RO should 
specifically inform the veteran that the 
presumptive period for Gulf War illnesses 
was extended to December 31, 2011, and 
that he should submit or identify medical 
evidence attributing his claimed 
disabilities to undiagnosed illness or 
medically unexplained chronic 
multisymptom illness, such as chronic 
fatigue syndrome.  

With regard to all the claims for service 
connection, the RO should provide the 
veteran notice regarding the degree of 
disability and effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

After the veteran has an opportunity to 
respond, the RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran. 

2.  The RO should contact the appropriate 
service department(s) and verify all 
periods of the veteran's service, 
including all periods of ACDUTRA.

3.  The RO should also arrange for an 
exhaustive search for the veteran's 
complete STRs (to specifically include 
any and all reports of periodic 
examinations conducted in conjunction 
with his National Guard/Reserve service).  
The extent of the effort to obtain such 
records should be documented in the 
claims file.

4.  Thereafter, the RO should arrange for 
the veteran to be examined by an 
appropriate physician as to his claims of 
service connection for GERD, and for 
disabilities manifested by abdominal pain 
and by diarrhea.  The veteran's claims 
files must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.

Based on review of the record (including 
this remand) and examination of the 
veteran, the examiner should provide 
opinions responding to the following:

a.  Are the veteran's complaints of 
abdominal pain and diarrhea symptoms of 
his GERD, or are they separate from (and 
unrelated to) the GERD?  

b.  If they are not symptoms of/due to 
GERD, are they symptoms of another 
diagnosed clinical entity, or are 
symptoms of unknown etiology/undiagnosed 
illness?

c.  Is the veteran's GERD (or any other 
GI disability determined to be the 
underlying disease manifested by the 
veteran's complaints of abdominal 
pain/diarrhea) at least as likely as not 
related to his active military service?  

The examiner must explain the rationale 
for all opinions given.

5.  The RO should also arrange for the 
veteran to be examined by an appropriate 
physician to determine whether a 
diagnosis of CFS is appropriate.  He 
should be properly notified of the 
examination and of the consequences of a 
failure to appear.  His claims file must 
be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary to 
establish or rule out the diagnosis 
should be completed.  The examiner must 
specifically determine whether or not the 
veteran has CFS.

The examiner should note that VA has 
specific requirements for a diagnosis of 
CFS, to specifically include: (1) new 
onset of debilitating fatigue severe 
enough to reduce daily activity to less 
than 50 percent of the usual level for at 
least six months; and (2) the exclusion, 
by history, physical examination, and 
laboratory tests, of all other clinical 
conditions that may produce similar 
symptoms; and (3) six or more of the 
following: acute onset of the condition, 
low grade fever, nonexudative 
pharyngitis, palpable or tender cervical 
or axillary lymph nodes, generalized 
muscle aches or weakness, fatigue lasting 
24 hours or longer after exercise.  See 
38 C.F.R. § 4.88a.

The examiner must explain the rationale 
for the opinion.

6.  Thereafter, the RO should undertake 
any other indicated development, to 
include ordering any other examinations 
deemed necessary.

7.  The RO should then review the claims 
on appeal.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

